Exhibit 2.1 EXECUTION COPY STOCK PURCHASE AGREEMENT Dated as of August1, 2008, by and among Waste Connections, Inc., on the one hand, and Harold LeMay Enterprises, Incorporated and its Shareholders, on the other hand TABLE OF CONTENTS Page 1. PURCHASE OF CORPORATION’S STOCK 1 1.1 Shares to be Purchased 1 1.2 Purchase Price 1 1.3 Allocation of the Purchase Price 5 1.4 Excluded Assets 5 2. CLOSING TIME AND PLACE 5 2.1 Closing 5 2.2 Termination 6 2.3 Notice and Effect of Termination 7 3. REPRESENTATIONS AND WARRANTIES OF THE CORPORATION AND THE SHAREHOLDERS 7 3.1 Organization, Standing and Qualification 7 3.2 Capitalization 7 3.3 Authority for Agreement 8 3.4 No Breach or Default 8 3.5 Consents Required 9 3.6 Subsidiaries 9 3.7 Financial Statements 9 3.8 Litigation 10 3.9 Accurate and Complete Records 10 3.10 Licenses and Permits 10 3.11 Assets, etc., Necessary to Business 10 3.12 Fixed Assets 11 3.13 Real Property 12 3.14 Contracts 13 3.15 Insurance 14 3.16 Personnel 15 3.17 Benefit Plans and Union Contracts 16 3.18 Taxes 20 3.19 Copies Complete; Required Consents 22 STOCK PURCHASE AGREEMENT HLE - i - TABLE OF CONTENTS (continued) Page 3.20 Customers, Billings, Current Receipts and Receivables 22 3.21 No Change 23 3.22 Closing Date Debt; Effective Date Current Assets and Effective Date Current Liabilities 24 3.23 Bank and Credit Card Accounts 25 3.24 Compliance With Laws 26 3.25 Related Party Transactions 27 3.26 Underground Storage Tanks 27 3.27 Powers of Attorney 28 3.28 Patents, Trademarks, Trade Names, etc 28 3.29 Suppliers and Customers 29 3.30 Absence of Certain Business Practices 29 3.31 No Misleading Statements 29 3.32 Brokers; Finders 29 3.33 Tax Election Matters 29 3.34 Limitation on Sellers’ Representations and Warranties 29 4. REPRESENTATIONS AND WARRANTIES OF WCI 30 4.1 Existence and Good Standing 30 4.2 Authorization of Agreement 30 4.3 No Breach or Default 31 4.4 No Restrictions on Authority 31 4.5 Governmental Consents 31 4.6 No Contractual Restrictions 31 4.7 Litigation 31 4.8 No Misleading Statements 31 4.9 Brokers; Finders 32 4.10 Investment Representations 32 4.11 Limitation on WCI’s Representations and Warranties 32 5. COVENANTS FROM SIGNING TO CLOSING 32 5.1 Operations 32 STOCK PURCHASE AGREEMENT HLE - ii - TABLE OF CONTENTS (continued) Page 5.2 No Change 33 5.3 Obtain Consents 34 5.4 Access; Confidential Information 34 5.5 Financial Statements 35 5.6 Notice of Material Adverse Change 35 5.7 Control of the Corporation’s Operations 35 5.8 Acquisition Transactions 36 5.9 Schedules 36 5.10 Leases 37 6. CONDITIONS PRECEDENT TO OBLIGATION OF WCI TO CLOSE 37 6.1 Representations and Warranties 37 6.2 Conditions 37 6.3 No Material Adverse Change 37 6.4 Certificates 37 6.5 No Litigation 37 6.6 Other Deliveries 38 6.7 Governmental Approvals; Consents to Transfer 38 6.8 Release of Security Interests 38 6.9 Due Diligence; Schedules 38 6.10 Title Insurance 38 6.11 HSR Waiting Period 38 6.12 Closing of the Equity Purchase Agreement 39 7. CONDITIONS PRECEDENT TO OBLIGATION OF THE SHAREHOLDERS TO CLOSE 39 7.1 Representations and Warranties 39 7.2 Conditions 39 7.3 Certificate 39 7.4 No Litigation 39 7.5 Other Deliveries 39 7.6 HSR Waiting Period 39 STOCK PURCHASE AGREEMENT HLE - iii - TABLE OF CONTENTS (continued) Page 7.7 Closing of the Equity Purchase Agreement 39 8. CLOSING DELIVERIES 40 8.1 WCI Deliveries 40 8.2 Shareholder and Corporation Deliveries 40 9. ADDITIONAL COVENANTS OF WCI, THE CORPORATION AND THE SHAREHOLDERS 41 9.1 Agreement to Cooperate 41 9.2 Release of Guaranties 42 9.3 Release of Security Interests 42 9.4 Confidentiality 43 9.5 Broker’s and Finder’s Fees 43 9.6 Taxes 43 9.7 Tax Returns 43 9.8 General Release by Shareholders 44 9.9 Certain Tax Matters 45 9.10 Shareholders’ Representative 45 9.11 Corporation 401(k) Plan 46 9.12 Corporation Employees and Other Benefits 47 9.13 Notification of Certain Matters 48 9.14 Termination of RETRO Program 48 10. INDEMNIFICATION 48 10.1 Indemnity by the Shareholders 48 10.2 Limitations on the Shareholders’ Indemnities 50 10.3 Claims 51 10.4 Survival of Representations and Warranties and Indemnification Obligations 53 10.5 No Exhaustion of Remedies or Subrogation; Right of Setoff 53 11. OTHER POST-CLOSING COVENANTS OF THE SHAREHOLDERS 54 11.1 Restrictive Covenants 54 11.2 Rights and Remedies On Breach 56 12. GENERAL 57 STOCK PURCHASE AGREEMENT HLE - iv - TABLE OF CONTENTS (continued) Page 12.1 Assignment 57 12.2 Public Announcements 57 12.3 Counterparts 57 12.4 Notices 57 12.5 Applicable Law; Attorneys’ Fees 58 12.6 No Waiver Relating to Claims for Misconduct or Fraud 58 12.7 Payment of Fees and Expenses 58 12.8 Incorporation by Reference 59 12.9 Captions 59 12.10 Number and Gender of Words 59 12.11 Entire Agreement 59 12.12 Waiver 59 12.13 Severability 59 12.14 Construction 59 12.15 Electronic Execution 60 STOCK PURCHASE AGREEMENT HLE - v - TABLE OF CONTENTS GLOSSARY The definitions of the terms used below can be found on the page indicated: 4 F 401(k) Plan 46 Facility 12 Financial Statements 9 A Fixed Assets 11 FTC 41 Absolute Obligations 51 Acquisition Transaction 36 G Adjustments 2 Affiliate 60 General Deductible Amount 50 Agreement 1 Golden Parachute Payment 20 Annual Financial Statements 9 Antitrust Division 42 H B Hazardous Material 27 Hazardous Waste 27 Balance Sheet Date 9 HSR Act 9 Business 1 business day 59 I C Indemnifying Party 51 Indemnitee 48 Claim 51 Indemnitees 48 Claims Notice 51 Indemnity Event 48 Closing 5 Indemnity Events 48 Closing Date 5 Initial Schedules 36 Closing Date Debt 24 IRS 17 Code 16 Confidential Information 55 K Corporation 1 Corporation’s Stock 1 knowledge 60 D L Damages 8 Laws 26 day 59 Lease 40 Delivered Documents 22 Lease Termination Agreement 40 Leased Property 12 E Licenses and Permits 10 Litigation 10 EBITDA 5 LLC 1 Effective Date 6 Effective Date Current Assets 25 M Effective Date Current Liabilities 25 Environmental Laws 26 Management Company 1 Environmental Site 49 Material Contracts 14 Environmental Site Losses 49 Maximum Claim Limit 50 Equity Purchase Agreement 1 Minimum Claim Amount 50 ERISA 16 Misconduct 51 ERISA Affiliate 16 Multiemployer Plans 16 ERISA Plans 16 Exchange Act 35 N Excluded Assets 5 Excluded Liabilities 5 Net Loss 2 Net Profit 2 O Other Property 12 STOCK PURCHASE AGREEMENT HLE - 1 - Owned Property 12 Shareholders’ Representative 45 Signing Date 7 P SPD 17 Straddle Periods 44 PBGC 17 Supplemental Material 36 Permitted Liens 11 Plan Termination Date 46 T Plans 16 Property Lease 12 Tax 20 Purchase Price 1 Taxes 20 Termination Date 7 R Third Party Claim 51 Title Company 38 RCRA 26 Title Policies 38 Real Property 12 True Up Calculations 2 Reasonable efforts 60 True Up Date 2 Recipient 20 Records, Notifications and Reports 27 U Release 49 Remaining Schedules 36 Unpaid Taxes 25 Required Governmental Consents 9 USTs 27 Restrictive Agreements 14 Restrictive Covenants 56 W Returns 20 WARN Act 15 S WCI 1 Working Capital Deficit 2 Shareholder Expenses 59 Working Capital Surplus 2 Shareholders 1 STOCK PURCHASE AGREEMENT HLE 2 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August1, 2008, is entered into by and among Waste Connections, Inc., a Delaware corporation (“WCI”), on the one hand, and Harold LeMay Enterprises, Incorporated, a Washington corporation (the “Corporation”), and all of the shareholders of the Corporation, which are listed on Schedule3.2 attached hereto (collectively, the“Shareholders”), on the other hand. WHEREAS, the Corporation is engaged in municipal solid waste, industrial non-hazardous waste, commercial solid waste, construction and demolition waste, green or yard waste, electronic waste or any other waste or residual product collection, processing, transfer, transport, recycling and disposal business and operations in the State of Washington,and other related solid waste activities (the “Business”); WHEREAS, the Shareholders own all of the issued and outstanding capital stock of the Corporation (the “Corporation’s Stock”); WHEREAS, WCI wishes to acquire from the Shareholders all of the Corporation’s Stock; and WHEREAS, as a material part of this Agreement, Waste Connections of Washington, Inc., Land Recovery, Inc., Resource Investments, Inc. and the shareholders of Land Recovery, Inc. and Resource Investments, Inc. entered into an Equity Purchase Agreement, of even date herewith (the “Equity Purchase Agreement”), whereby Waste Connections of Washington, Inc. agreed to purchase from Land Recovery, Inc. and Resource Investments, Inc. all of the membership interests of Pierce County Recycling, Composting and Disposal, LLC (the “LLC”) and all of capital stock of Pierce County Landfill Management, Inc. (the “Management Company”) held by them, which constitutes 49% of the total issued and outstanding membership interests of the LLC and 49% of the total issued and outstanding capital stock of the Management Company; NOW, THEREFORE, in consideration of the premises and of the mutual agreements, representations, warranties, provisions and covenants herein contained, the parties hereto, each intending to be bound hereby, agree as follows: 1.PURCHASE OF CORPORATION’S STOCK 1.1Shares to be Purchased.At the Closing, the Shareholders shall sell and deliver to WCI, and WCI shall purchase from the Shareholders, all of the Corporation’s Stock in exchange for the delivery by WCI to or for the account of the Shareholders, at the Closing, of the purchase price described in Section1.2 (the “Purchase Price”). 1.2Purchase Price. (a)The Purchase Price is:two hundred three million three hundred and twenty-five thousand dollars ($203,325,000.00), (i)minus the Closing Date Debt, (ii)plus or minus, as the case may be, that amount by which the Effective Date Current Assets are greater STOCK PURCHASE AGREEMENT HLE than (the “Working Capital Surplus”) or less than (the “Working Capital Deficit”) the Effective Date Current Liabilities, (iii)minus, to account for changes in the working capital of the Corporation between the Effective Date and the Closing Date, an amount equal to the aggregate payments made by the Corporation (A)to the Shareholders in the form of distributions or bonuses from the Effective Date through the Closing Date, and (B)on the obligations constituting the Closing Date Debt from the Effective Date through the Closing Date, (iv)plus or minus, as the case may be, an amount equal to the Net Profit or Net Loss of the Corporation for the period from the Effective Date through the Closing Date, plus(v) the EBITDA between the Closing Date and November30, 2008, if WCI causes the Closing to occur prior to December1, 2008 pursuant to Section2.1.The Shareholders shall provide good faith estimates of the amounts of each of the items referred to in clauses(i) through (v) of this Section1.2(a), (y)prior to the Signing Date, as if the Closing were occurring as of such date, and (z)at least five (5) business days prior to the Closing Date, which estimates shall be subject to WCI’s review and confirmation as to their accuracy and completeness.As used herein, the term “Net Profit“ or “Net Loss“ shall mean the net profit or net loss of the Corporation from the Effective Date through the Closing Date, calculated in accordance with WCI’s historical accounting practices, consistently applied.The Purchase Price, based upon the estimates provided by the Shareholders pursuant to clause(z) of this Section1.2(a), shall be paid to the Shareholders on the Closing Date, by wire transfer in immediately available funds, in the respective percentages set forth on Schedule3.2. (b)Within one hundred twenty (120) days after the Closing Date (the “True Up Date”) and in any event within ten (10) business days after the True Up Calculations are completed, WCI shall determine and provide to the Shareholders’ Representative the actual amounts of each of the items referred to in clauses(i) through (v) of Section1.2(a) (the“True Up Calculations”).If the Shareholders’ Representative accepts the True Up Calculations, or if the Shareholders’ Representative fails to give notice to WCI of any objection within thirty (30) days after receipt of the True Up Calculations, the True Up Calculations shall be the final and binding calculation of the Purchase Price adjustments set forth in Section1.2(c) (the“Adjustments”).If the Shareholders’ Representative gives notice to WCI of an objection to the True Up Calculations within thirty (30) days after receipt of the True Up Calculations, WCI and the Shareholders’ Representative shall attempt in good faith to resolve their differences.If WCI and the Shareholders’ Representative are able to resolve their differences, the True Up Calculations, as modified to reflect the resolution of the differences between WCI and the Shareholders’ Representative, shall be the final and binding calculation of the
